DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 3/26/2020 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-164278, filed on 9/10/2019.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims recite a process for outputting, by performing clustering, vocabulary classification information representing a classification of an existing ontology that is produced from text information, wherein the clustering uses concept classification information that is produced with an inheritance relation between concepts included in the existing ontology and that is indicated as a pair of a concept as an inheritance source and a concept as an inheritance destination, and extend the existing ontology by adding a concept absent in the existing ontology using the vocabulary classification information.  
The limitations in the claims are processes that that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processor” or “non-transitory computer readable medium”, the “outputting” and “extending” step(s) in the context of the claims encompasses a user manually extending an ontology of terms from relationships among concepts.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The processor and memory are recited at a high-level of generality such that it amounts no 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the outputting and extending steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all limitations of claim 1.  Claim 2 also includes clarification for a vocabulary network that is obtained by networking the semantic correlation of the vocabulary.  This claim doesn’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Claim 3 is dependent on claim 1 and includes all limitations of claim 1.  Claim 3 also includes clarification for the output, by using substitute word information that is included in the existing ontology and that is indicated as a pair of a word as a substitute 

Claims 4-6, and 19 are dependent on claim 1 and includes all limitations of claim 1.  Claims 4-6, and 19 also include evaluation of a degree of importance.  These claims don’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Claims 7-12, and 17 are dependent on claim 1 and includes all limitations of claim 1.  Claims 7-12, and 17 also include evaluation of a degree of similarity.  These claims don’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Claims 13-16, and 18 are dependent on claim 1 and includes all limitations of claim 1.  Claims 13-16, and 18 also include removing a concept serving as noise.  These claims don’t include elements that are significantly more than the judicial exception and doesn’t integrate the judicial exception into a practical application, and therefore, doesn’t break away from the reasons for the identified abstract idea.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 20190130073 A1 (hereinafter referred to as “Sun”) in view of Baker et al. US 8015136 B1 (hereinafter referred to as “Baker”).

As per claim 1, Sun teaches:
An information processing apparatus comprising a processor programmed to: 
output (Sun, Fig. 3A is a displayed output with various symptoms of a patient.  The symptoms correspond to classifications of an ontology.  See paragraph [0067]), 
by performing clustering on vocabulary information (Sun, [0180] – Clustering algorithm can be performed which identifies cluster of training data in a vector space that are near each other), 
vocabulary classification information representing a classification of an existing ontology that is systematically represented by linking a plurality of concepts (Sun, [0065] – The formal ontology may be implemented as a relational database, or in any other suitable form, and may represent semantic concepts relevant to the medical domain, as well as linguistic concepts related to ways the semantic concepts may be expressed in natural language), 
the vocabulary information being produced from text information not classified into the existing ontology (Sun, [0107] – Medical facts extracted from an example text narrative are provided in FIGS. 3A and 3B. FIG. 3A, wherein the text , 
the vocabulary information representing a semantic correlation of a vocabulary (Sun, [0065] – The formal ontology may be implemented as a relational database, or in any other suitable form, and may represent semantic concepts relevant to the medical domain), 
the clustering using concept classification information that is produced in accordance with an inheritance relation between the concepts included in the existing ontology and that is indicated as a pair of a concept as an inheritance source and a concept as an inheritance destination (Sun, [0067] – In a parent-child relationship, the child concept inherits all necessary properties of the parent concept, while the child concept may have necessary properties that are not shared by the parent concept. For example, "heart failure" may be a parent concept, and "congestive heart failure" may be a child concept of "heart failure."), and 
Although Sun teaches a generation of a knowledge representation model, Sun doesn’t go into explicit detail about adding a concept absent in the existing ontology by using vocabulary classification information, however, Baker teaches:
extend the existing ontology by adding to the existing ontology a concept absent in the existing ontology by using the vocabulary classification information (Baker, column 4, lines 40-65 – An algorithmic model for generating a medical utilization classification of medical data and enable the ontology model to modify the initial model, wherein modifying the initial model is interpreted as extending an existing ontology).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Baker in order to modify an initial ontology model; this is advantageous because it allows the system to generate a medical utilization profile for a patient for medical risk analyses (Baker, column 4, lines 40-65).

As per claim 2, Sun as modified teaches:
The information processing apparatus according to Claim 1, wherein the vocabulary information represents a vocabulary network that is obtained by networking the semantic correlation of the vocabulary (Sun, [0065]-[0067] – The formal ontology may be implemented as a relational database, or in any other suitable form, and may represent semantic concepts relevant to the medical domain).

As per claim 3, Sun as modified teaches:
The information processing apparatus according to Claim 2, wherein the processor is programmed to: 
output, by using substitute word information that is included in the existing ontology and that is indicated as a pair of a word as a substitute destination and a word as a substitute source (Sun, Fig. 7A – A discharge summary is interpreted as the document that contains substitute word information which includes terms from the existing ontology), 
a document that is tokenized by morphologically analyzing a text extracted from the text information and produce the vocabulary network from the tokenized document (Sun, [0085] – Once a normalized section for a portion of text has been identified, the membership in that section may be used as a feature of one or more tokens in that portion of text, wherein normalization of text using tokens is interpreted as morphological analysis.  See also paragraph [0091] – In other embodiments, labels may be selected through more contextual analysis, such as at the phrase level or sentence level, rather than at the token level).

As per claim 11, Sun as modified teaches:
The information processing apparatus according to Claim 2, wherein the text information comprises a plurality of files, and wherein the processor is programmed to: 
evaluate a degree of similarity between a word appearing in each of the files and a concept included in the existing ontology (Sun, [0070] – A statistical knowledge representation model may then be trained to form associations based on the prevalence of particular labels corresponding to similar text within an aggregate set of multiple marked up documents).

As per claim 12, Sun as modified teaches:
The information processing apparatus according to Claim 3, wherein the text information comprises a plurality of files, and wherein the processor is programmed to: 
evaluate a degree of similarity between a word appearing in each of the files and a concept included in the existing ontology (Sun, [0070] – A statistical knowledge representation model may then be trained to form associations based on the prevalence of particular labels corresponding to similar text within an aggregate set of multiple marked up documents).

Claim 20 is directed to a non-transitory computer readable medium performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 20.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Baker and further in view of Cooper et al. US 20130041921 A1 (hereinafter referred to as “Cooper”).

As per claim 4, Sun as modified doesn’t go into detail about importance of multiple files, however, Cooper teaches:
The information processing apparatus according to Claim 1, wherein the text information comprises a plurality of files and wherein the processor is programmed to: 
evaluate a degree of importance of each of the files in a relationship with the existing ontology (Cooper, [0078] – Importance is assigned to term-based, stem-based, and concept-based relevancy which can be used to determine an accumulated relevancy score for a document).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Cooper in order to assign importance to documents; this is advantageous because it allows the system to determine relevancy of a document which has been used in various similar devices for ranking or sorting documents (Cooper, paragraph [0078]).

As per claim 5, Sun as modified doesn’t go into detail about importance of multiple files, however, Cooper teaches:
The information processing apparatus according to Claim 2, wherein the text information comprises a plurality of files and wherein the processor is programmed to: 
evaluate a degree of importance of each of the files in a relationship with the existing ontology (Cooper, [0078] – Importance is assigned to term-based, stem-based, and concept-based relevancy which can be used to determine an accumulated relevancy score for a document).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Cooper in order to assign importance to documents; this is advantageous because it allows the system 

As per claim 6, Sun as modified doesn’t go into detail about importance of multiple files, however, Cooper teaches:
The information processing apparatus according to Claim 3, wherein the text information comprises a plurality of files and wherein the processor is programmed to: 
evaluate a degree of importance of each of the files in a relationship with the existing ontology (Cooper, [0078] – Importance is assigned to term-based, stem-based, and concept-based relevancy which can be used to determine an accumulated relevancy score for a document).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention in view of Cooper in order to assign importance to documents; this is advantageous because it allows the system to determine relevancy of a document which has been used in various similar devices for ranking or sorting documents (Cooper, paragraph [0078]).

As per claim 7, Sun as modified teaches:
The information processing apparatus according to Claim 4, wherein the processor is programmed to: 
evaluate a degree of similarity of one of the files to another of the files (Sun, [0099] – A list of closest matching terms may be generated, and may be ranked by their similarity to the tokens in the text. The similarity may be scored in any suitable way).

As per claim 8, Sun as modified teaches:
The information processing apparatus according to Claim 5, wherein the processor is programmed to: 
evaluate a degree of similarity of one of the files to another of the files (Sun, [0099] – A list of closest matching terms may be generated, and may be ranked by their similarity to the tokens in the text. The similarity may be scored in any suitable way).

As per claim 9, Sun as modified teaches:
The information processing apparatus according to Claim 6, wherein the processor is programmed to: 
evaluate a degree of similarity of one of the files to another of the files (Sun, [0099] – A list of closest matching terms may be generated, and may be ranked by their similarity to the tokens in the text. The similarity may be scored in any suitable way).

As per claim 10, Sun as modified teaches:
The information processing apparatus according to Claim 1, wherein the text information comprises a plurality of files, and wherein the processor is programmed to: 
evaluate a degree of similarity between a word appearing in each of the files and a concept included in the existing ontology (Sun, [0070] – A statistical knowledge representation model may then be trained to form associations based on the prevalence of particular labels corresponding to similar text within an aggregate set of multiple marked up documents).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Baker and further in view of Tonkin et al. US 20170083547 A1 (hereinafter referred to as “Tonkin”).

As per claim 13, Although Sun teaches that irrelevant terms can be determined as false positives which could be interpreted as concepts serving as noise, Sun doesn’t explicitly teach removing concepts from an extended ontology, however, Tonkin teaches:
The information processing apparatus according to Claim 1, wherein the processor is programmed to: 
remove a concept serving as noise from the extended existing ontology by using the existing ontology and results of the clustering (Tonkin, [0410] – The combined ontology would contain many irrelevant concepts which would need to be removed).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention as modified in view of Tonkin in order to remove concepts from an extended ontology; this is advantageous 

As per claim 14, Although Sun teaches that irrelevant terms can be determined as false positives which could be interpreted as concepts serving as noise, Sun doesn’t explicitly teach removing concepts from an extended ontology, however, Tonkin teaches:
The information processing apparatus according to Claim 2, wherein the processor is programmed to: 
remove a concept serving as noise from the extended existing ontology by using the existing ontology and results of the clustering (Tonkin, [0410] – The combined ontology would contain many irrelevant concepts which would need to be removed).

As per claim 15, Although Sun teaches that irrelevant terms can be determined as false positives which could be interpreted as concepts serving as noise, Sun doesn’t explicitly teach removing concepts from an extended ontology, however, Tonkin teaches:
The information processing apparatus according to Claim 3, wherein the processor is programmed to: 
remove a concept serving as noise from the extended existing ontology by using the existing ontology and results of the clustering (Tonkin, [0410] – The .
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention as modified in view of Tonkin in order to remove concepts from an extended ontology; this is advantageous because it allows the system to correct an ontology which contained irrelevant concepts (Tonkin, paragraph [0410]).

As per claim 16, Although Sun teaches that irrelevant terms can be determined as false positives which could be interpreted as concepts serving as noise, Sun doesn’t explicitly teach removing concepts from an extended ontology, however, Tonkin teaches:
The information processing apparatus according to Claim 4, wherein the processor is programmed to: 
remove a concept serving as noise from the extended existing ontology by using the existing ontology and results of the clustering (Tonkin, [0410] – The combined ontology would contain many irrelevant concepts which would need to be removed).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention as modified in view of Tonkin in order to remove concepts from an extended ontology; this is advantageous because it allows the system to correct an ontology which contained irrelevant concepts (Tonkin, paragraph [0410]).

As per claim 17, Sun as modified with Tonkin teaches:
The information processing apparatus according to Claim 13, wherein the processor is programmed to: 
determine a degree of similarity between the concept added to the existing ontology via the clustering and a concept included in the existing ontology (Tonkin, [0499]-[0503] – Sameness of concepts is measured by number of edges between concepts); and 
identify the concept serving as the noise by using the determined degree of similarity (Tonkin, [0410] – The combined ontology would contain many irrelevant concepts which would need to be removed.  Also, [0475] – At this point the user can validate or view the automatically tagged items and may remove any tags that they recognize as irrelevant).

As per claim 18, Although Sun teaches that irrelevant terms can be determined as false positives which could be interpreted as concepts serving as noise, Sun doesn’t explicitly teach identifying concepts as noise based on vocabulary classification assistance, however, Tonkin teaches:
The information processing apparatus according to Claim 13, wherein identifying the concept serving as the noise is based on vocabulary classification assistance information that is obtained via the clustering (Sun, [0039]-[0042] – Systems can work with a user to identify concepts that are irrelevant.  See also paragraph [0171] – DLR model 1669 may be trained using feedback (e.g., customer .

As per claim 19, Sun as modified doesn’t go into detail about an index indicating reliability or degree of importance, however, Tonkin teaches:
The information processing apparatus according to Claim 18, wherein the vocabulary classification assistance information comprises at least one of an index indicating a degree of importance of the concept added to the existing ontology via the clustering and an index indicating reliability of the results of the clustering (Tonkin, [0141] – An index can be kept of interaction with ontologies, including aligning and pruning ontologies, wherein this indicates an importance and reliability because the more pruning and aligning that is done to an ontology, the more correction has taken place on the result of the ontology.  See also paragraph [0148] which goes into an index of source and target ontologies which can also be indicative of reliability.  Other indexing is present in Tonkin as well which can be interpreted as an indication of either reliability and/or importance).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sun’s invention as modified in view of Tonkin in order to include an index indicating importance and reliability; indexes have functions which are common in similar devices for storage of information and would yield predictable results such as tracking corrections of an ontology (Tonkin, paragraph [0141]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 20180314689 A1 teaches multi-lingual virtual personal assistant (title).  Wang also teaches parent and child concepts in an ontology (paragraph [0160]).
Roychoudhury et al. US 10650190 B2 teaches system and method for rule creation from natural language text (title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

March 7, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152